Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent No. 9,265,589 to Hartmann et al., U.S. Patent No. 8,970,207 to Baumgartner, and U.S. Patent No. 10,092,778 to Binnekamp et al. teach surgical systems including a body assembly for receiving a rotatable cutting member having reference features, a securement mechanism for releasably securing the rotatable cutting member, and sensors configured to measure a depth of the cutting member within an anatomical passageway of a patient. The prior art fails to teach or disclose, however the structural relationship between cutting member sensor being configured to detect the adjustable longitudinal position of the cutting member relative to the body assembly along the longitudinal axis, and the cutting member sensor and the base position sensor being configured to communicate with the navigation system for determining a position of the distal reference feature within the anatomical passageway of the patient in any selected adjustable longitudinal position of the cutting member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775